Citation Nr: 0728191	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  01-02 673	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for hypertension has been received.

2.  Entitlement to service connection for glaucoma.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to a disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).

5.  Entitlement to restoration of a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1968, and from March 1969 to April 1974.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a May 2000 decision of the RO 
that, in part, declined to reopen a claim for service 
connection for hypertension on the basis that new and 
material evidence had not been received; denied service 
connection for glaucoma and for hepatitis C; denied a 
disability rating in excess of 50 percent for service-
connected PTSD; and denied entitlement to a TDIU.  The 
veteran timely appealed.
 
In June 2004, the veteran testified during a hearing before 
the undersigned acting veterans law judge at the RO.  In 
January 2005, the Board remanded the matters for additional 
development.  Later that same month, the RO granted the 
veteran's claim for a TDIU effective December 14, 2004.  
Subsequently, the RO proposed to discontinue the veteran's 
TDIU entitlement on the basis that the veteran was no longer 
considered totally disabled due to service-connected 
disabilities.  The veteran's TDIU entitlement was 
discontinued effective October 1, 2006.  The veteran has 
continued his appeal both for entitlement and for 
continuation of a TDIU.  Hence, the Board has re-
characterized the appeal for a TDIU as reflected on the title 
page.

In a February 2007 statement, the veteran's representative 
requested that appellate review be expedited due to financial 
difficulty.  As a favorable decision is being promulgated at 
this time, a formal ruling on this motion would only serve to 
further delay the decision.

The issues of service connection for hypertension, as 
reopened below, and for hepatitis C are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In June 1991, the RO denied service connection for 
hypertension; the veteran did not submit a timely substantive 
appeal. 

2.  Additional evidence not previously considered by the RO 
at the time of the June 1991 denial, when considered by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for hypertension. 

3.  The veteran's glaucoma is not related to a disease or 
injury during active service.

4.  The veteran's PTSD is manifested by moderately severe 
impairment in social and occupational functioning, some 
isolation, suicidal ideation, near-continuous depression, and 
difficulty in adapting to stressful circumstances; gross 
impairment in thought processes, persistent delusions or 
hallucinations, grossly inappropriate behavior, or persistent 
danger of hurting self or others are not demonstrated.

5.  Actual employability is not shown by clear and convincing 
evidence, so as to justify the RO's July 2006 termination of 
the veteran's TDIU, effective October 1, 2006.


CONCLUSIONS OF LAW

1.  The RO's June 1991 decision, denying service connection 
for hypertension, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2006).

2.  Evidence submitted since the RO's June 1991 denial is new 
and material, and the claim for service connection for 
hypertension is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2001).

3.  The criteria for service connection for glaucoma are not 
met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.310 (2006).

4.  The criteria for a disability rating of 70 percent for 
the veteran's PTSD are met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic 
Code 9411 (2006).

5.  A TDIU is restored, effective October 1, 2006.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.343(c), 3.344 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through April 2005 and March 2006 letters, the RO notified 
the veteran of elements of service connection, and the 
evidence needed to establish each element; and evidence of 
increased disability.  These documents served to provide 
notice of the information and evidence needed to substantiate 
the claims.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.

Each of the letters asked him if he had any additional 
evidence to submit, and thereby put him on notice to submit 
information or evidence in his possession. 

Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The documents meeting the VCAA's notice requirements were 
provided to the veteran after the rating action on appeal.  
The timing deficiency was remedied by the fact that the 
veteran's claims were re-adjudicated by the agency of 
original jurisdiction after notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The March 2006 letter provided the veteran with notice as to 
how VA assigns a disability rating and an effective date for 
any award of increased benefits on appeal for service-
connected disabilities.  
 
VCAA notice in a new and material evidence claim (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.

The VCAA requires, in the context of a claim to reopen, that 
VA look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Therefore, the question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  Failure to provide this notice is 
generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006). 

The April 2005 letter notified the veteran that his previous 
claim for service connection for hypertension had been 
denied.  The RO advised the veteran of the evidence needed to 
establish each element for service connection for 
hypertension.  The RO told him that once a claim had been 
finally disallowed, new and material evidence was required 
for reopening, and also told him what constituted new 
evidence and what constituted material evidence.  This letter 
satisfied the notice requirements of Kent.

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
service medical records and outpatient treatment records, and 
has arranged for the veteran to undergo VA examinations in 
connection with some of the claims decided on appeal, reports 
of which are of record.  The veteran has not identified, and 
the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.

The veteran is not entitled to an examination for his claimed 
hypertension prior to submission of new and material 
evidence.  38 C.F.R. § 3.159(c)(4)(iii) (2006).

The veteran also has not been afforded an examination for his 
claimed glaucoma.  Under the VCAA, VA is obliged to provide 
an examination when the record contains competent evidence 
that the claimant has a current disability or signs and 
symptoms of a current disability, the record indicates that 
the disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of 
a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  As will be discussed below, there is no competent 
evidence that claimed glaucoma may be related to service.

Given these facts, it appears that all available records have 
been obtained.

In view of the Board's favorable decision in this appeal for 
restoration of a TDIU, further assistance is unnecessary to 
aid the veteran in substantiating the claim.

Thus, the Board concludes that the duties to notify and 
assist the veteran in the development of his claims have been 
fully met.
 

II.  Petition to Reopen

The veteran's original claim for service connection for 
hypertension was denied by the RO in June 1991.

Evidence of record at the time of the RO's decision in June 
1991 included the veteran's service medical records; the 
report of a September 1975 VA examination, showing a blood 
pressure reading of 110/70 (sitting); reports of VA 
examinations in July 1981 and July 1983, showing blood 
pressure readings within normal limits; and VA outpatient 
treatment records in January 1991, in which the RO first 
noted an elevated blood pressure reading of 180/102; and 
various, unrelated VA hospital and medical records.  

The service medical records reflect blood pressure readings 
(sitting) of 118/72 at enlistment and of 140/80 at initial 
separation in December 1968.  Records also show a blood 
pressure reading of 130/94 in October 1972 during an 
emergency room visit for intestinal pain, and of 128/108 in 
January 1974 during treatment for suspected bowel 
obstruction.  Neither high blood pressure nor hypertension 
was recorded.

Based on this evidence, the Board concluded that there was no 
evidence of any treatment for, or diagnosis of hypertension 
in service or within the first post-service year.  The 
veteran was informed that service connection was not 
established for hypertension.
  
As there was no timely appeal, the RO's June 1991 decision is 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The present claim was initiated by the veteran in February 
2000.  VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of the veteran.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

Regarding petitions to reopen filed prior to August 29, 2001, 
38 C.F.R. § 3.156(a) provides that "new and material 
evidence" is evidence not previously submitted that bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
[Parenthetically, regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156 that applies only to claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.156(a) (2006)).]

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record since June 1991 includes non-VA 
hospital and treatment records, showing a diagnosis of 
hypertension in March 1993, December 1995, September 1997, 
September 2001, and May 2004; a June 2004 hearing transcript; 
and a VA progress note, showing that a blood pressure monitor 
was ordered for the veteran in January 2007.
 
The veteran testified that he has taken lots of medication, 
and suggests that his hypertension had worsened due to his 
nerves, or the stress associated with his PTSD.  He also 
testified that he has taken nerve medicines since 1975.  This 
evidence is new in that it was not previously of record and 
is not cumulative.

The newly submitted evidence is also relevant.  Service 
connection is in effect for PTSD.  The newly submitted 
evidence reflects a worsening of the veteran's hypertension 
over the years.  While his testimony is not competent to 
establish a link between his current hypertension and a 
service-connected disability, he is competent to offer 
statements of first-hand knowledge of continuing symptoms of 
stress, anxiety, and of high blood pressure.  Given the 
presumed credibility, the evidence showing a continuity of 
symptoms post-service raises a reasonable possibility of 
substantiating the claim for service connection for 
hypertension, as secondary to a service-connected disability.

Hence, the veteran's application to reopen the claim for 
service connection for hypertension is granted. 38 U.S.C.A. § 
5108.


III.  Service Connection

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.  Service connection requires competent 
evidence showing:  (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or 
injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 
110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995). 

Service connection may be presumed for certain chronic 
diseases, such as organic diseases of the nervous system, 
which become manifest to a compensable degree within a 
prescribed period after discharge from service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. 
3.307, 3.309 (2006).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002).  In this case, the Board presumes the veteran to have 
been in sound condition at entry.

The Board notes that service medical records contain neither 
complaints nor findings of either glaucoma or any eye 
disability.  No eye disease was found in service.

Private medical records show a history of glaucoma in August 
1994, many years after service.  There are no reports of 
symptomatology between the time of service, and these initial 
findings.  VA hospital records include a diagnosis of 
bilateral glaucoma in August 1997.  VA outpatient treatment 
records, dated in April 2000, show a family history of 
glaucoma. 

Although a VA physician diagnosed advanced open-angle 
glaucoma in October 2001, there is no evidence of glaucoma 
either manifested in service or within the first post-service 
year, to warrant service connection directly or on the basis 
of presumptions referable to chronic diseases.  The Board 
notes that the veteran did not testify to experiencing any 
vision difficulties or eye problems in service.  See 
Bostain v. West, 11 Vet. App. 11 Vet. App. 124, 127 (1998).  

In this case, there is no competent evidence linking glaucoma 
with injury or disease in service, and no competent evidence 
establishing the onset of the disability in service.  Because 
the competent evidence does not link a currently shown 
disability to service and there is no evidence of an eye 
disability in service or within the first post-service year, 
the weight of the evidence is against the claim.  As the 
weight of the competent evidence is against the claim, the 
doctrine of reasonable doubt is not applicable and service 
connection for glaucoma is denied..  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


IV.  Increased Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability there from, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006).

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2006).

The RO has evaluated the service-connected PTSD under 
38 C.F.R. § 4.130, Diagnostic Code 9411, as 50 percent 
disabling.  The actual criteria for rating psychiatric 
disabilities other than eating disorders are contained in a 
General Rating Formula.  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as:  grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.

The report of an April 2000 VA examination reflects that the 
veteran was casually groomed and fully cooperative during the 
examination.  He did not display significant anxiety or 
dysphoria.  His speech was within normal limits with regard 
to rate and rhythm.  On examination, mood was generally 
euthymic and affect was appropriate to content.  His thought 
processes and associations were logical and tight; no 
loosening of association was noted nor was any confusion.  No 
gross impairment of memory was observed.  The veteran did not 
complain of hallucinations or suicidal thoughts.  His insight 
and judgment were adequate.  The veteran was oriented in all 
spheres.  A global assessment of functioning (GAF) score of 
52 was assigned.

VA hospital records, dated in May 2000, reflect that the 
veteran had symptoms of hopelessness and had suicidal 
ideations the previous week.  He was experiencing homicidal 
ideations toward his wife.  During his hospital stay, the 
veteran's anger decreased dramatically, although he did have 
a couple of outbursts where he became angry.  GAF scores of 
21 on admission and 23 on discharge were assigned.

VA hospital records, dated in March 2003, reflect that the 
veteran had increasing symptoms of depression with suicidal 
ideation since his wife died in February 2003.  Records 
reflect a history of major depression and PTSD, now 
complicated by bereavement.  The Axis I diagnoses included 
major depression, PTSD, alcohol dependence, and cocaine 
dependence.  A GAF score of 21 was assigned.

In June 2004, the veteran testified that his PTSD had almost 
destroyed him, and that he was twice hospitalized with 
suicidal ideation.  He often had nightmares, and took 
medication to sleep.

VA treatment records show Axis I diagnoses of PTSD, and 
alcohol and cocaine dependence in early sustained remission 
in June 2004 and in June 2005.  GAF scores of 31 were 
assigned.

During an August 2005 VA examination, the veteran complained 
of intrusive thoughts about the war and of averaging four 
hours of sleep at night.  He avoided crowds and remained 
extremely vigilant in public.  He did not go to large stores, 
and did not watch war movies.  On examination, mood was 
mildly depressed and affect was appropriate to content.  
Thought processes and associations were logical and tight.  
He did not report hallucinations.  Insight and judgment were 
adequate.  The examiner noted that the veteran reported some 
social isolation and current alcohol abuse; he denied current 
drug use.  The examiner opined that the veteran's alcohol 
abuse was not causally related to his PTSD.  A GAF score of 
46 was assigned, based solely on PTSD symptoms.

While the GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness" (DSM-IV), the assigned 
GAF score in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the evaluation 
issue; rather, they must be considered in light of the actual 
symptoms of the veteran's disorder (which provide the primary 
basis for the rating assigned).  See 38 C.F.R. § 4.126(a).   

In this case, the veteran's PTSD has been manifested, 
primarily, by moderately severe impairment in social and 
occupational functioning.  The GAF score of 46 assigned by 
the most recent examiner in August 2005 reflects serious 
symptoms.  Given the clinical findings of some isolation, 
suicidal ideation, near-continuous depression, and the 
veteran's difficulty in adapting to stressful circumstances, 
the Board finds that the evidence more nearly approximates 
the criteria for a 70 percent disability rating.
   
The evidence does not reflect that PTSD symptoms alone are of 
such severity as to warrant a disability rating in excess of 
70 percent.  The evidence does not reflect symptoms such as 
gross impairment in thought processes, persistent delusions 
or hallucinations, persistent danger of hurting self or 
others, intermittent inability to perform activities of daily 
living, and disorientation to time or place.  To the extent 
that the veteran has displayed any of the criteria set forth 
for the award of a 100 percent schedular disability rating, 
these displays have occurred at times concurrent with his own 
reported cocaine and alcohol abuse.  While it is impossible 
to differentiate entirely impairment arising from substance 
abuse from impairment arising from PTSD, the veteran's level 
of overall psychiatric impairment during periods when he is 
not abusing drugs and alcohol must be viewed as more 
indicative of the level of impairment arising from PTSD 
alone.  

There also is no showing that the veteran's service-connected 
PTSD has resulted in so exceptional or unusual a disability 
picture as to warrant the assignment of any higher evaluation 
on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  
In this regard, the Board notes that the veteran's PTSD has 
not been shown to markedly interfere with employment (i.e., 
beyond that contemplated in the assigned ratings), to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  The veteran is not currently working, and there 
is no evidence of recent hospitalizations.  In the absence of 
evidence of any of the factors outlined above, the criteria 
for referral for consideration of an extraschedular rating 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For the foregoing reasons, the Board finds that evidence 
supports the award of a 70 percent disability rating for 
PTSD, but that the preponderance of the evidence is against a 
higher disability rating for PTSD.  In reaching this 
decision, the Board has resolved any doubt in favor of the 
veteran.



V.  TDIU Restoration 

Total disability ratings for compensation based upon 
individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  For the purpose 
of one 60 percent disability, or one 40 percent disability in 
combination, the following will be considered as one 
disability:  (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable.  38 C.F.R. §§ 3.340, 
3.34l, 4.16(a).  

In this case, the veteran meets the criteria for 
consideration under 38 C.F.R. § 4.16.  When reducing an award 
of TDIU, the provisions of 38 C.F.R. § 3.105(e) are for 
application.  However, in such a determination, actual 
employability must be established by clear and convincing 
evidence.  38 C.F.R. § 3.343(c)(1).  

The Board notes that the procedural requirements for notice 
of reduction or termination of a disability rating were met 
in this case.  See 38 C.F.R. § 3.105(e) (2006).  There is, 
however, no clear and convincing evidence that the veteran is 
actually employable.  38 C.F.R. § 3.343(c)(1) (2006).

In considering the propriety of a reduction, the Board must 
focus on the evidence available to the RO at the time the 
reduction was effectuated, although post-reduction medical 
evidence may be considered in the context of evaluating 
whether the condition had demonstrated actual improvement.  
Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  
Care must be taken, however, to ensure that a change in an 
examiner's evaluation reflects an actual change in the 
veteran's condition, and not merely a difference in 
thoroughness of the examination or in descriptive terms, when 
viewed in relation to the prior disability history.  In 
addition, it must be determined that an improvement in a 
disability has actually occurred and that such improvement 
actually reflects an improvement in the veteran's ability to 
function under the ordinary conditions of life and work.  See 
38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown v. Brown, 5 Vet. 
App. 413, 420-22 (1993); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  

The rating decision of July 2006, which terminated the 
veteran's TDIU, was based upon more than one examination.  In 
this case, however, the August and September 2005 VA 
examination reports do not show actual improvement in the 
veteran's service-connected disabilities.  Specifically, when 
both the veteran's subjective complaints and the examiners' 
objective findings are considered, the veteran's service-
connected disabilities appear to have at least remained 
static.  In fact, the September 2005 examiner noted that the 
examination and physical findings were unchanged from the 
previous examination.  

The Board is cognizant of the August 2006 examiner's opinion 
that the veteran's PTSD symptoms would not preclude all 
employment, but would make some employment situations 
difficult.  The September 2005 examiner also opined that 
residuals from the gunshot wounds and their treatment would 
not cause significant loss of employability.  Those opinions 
notwithstanding, the veteran has testified that he has not 
worked since 1990, and that he continued to take lots of 
medication for treatment of his PTSD.  

While the veteran has additional disabilities that are not 
service-connected, the evidence here is not clear and 
convincing that the veteran is actually employable.  An 
ability to perform marginal employment does not actually 
reflect an improvement in the veteran's ability to function 
under the ordinary conditions of life and work.  See Brown, 
5 Vet. App. at 420-422.   Likewise, the most recent GAF score 
assigned solely for PTSD symptomatology suggests serious 
symptoms, e.g., unable to keep a job.

Accordingly, in the absence of clear and convincing evidence 
of actual employability, the Board must conclude that the 
termination of the veteran's TDIU in July 2006 was improper.  
See 38 C.F.R. § 3.343.  Therefore, the Board must also 
conclude that restoration of the previously-assigned TDIU, 
from October 1, 2006, is required.

ORDER

New and material evidence having been submitted, the 
application to reopen the claim for service connection for 
hypertension is granted.

Service connection for glaucoma is denied.

A disability evaluation of 70 percent for the veteran's PTSD 
is granted.

As the termination of the veteran's TDIU, effective 
October 1, 2006, was improper, restoration of a TDIU from 
that date is granted.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Hypertension 

The veteran contends that his current hypertension is 
secondary to his service-connected disabilities.  Current 
medical records document treatment for hypertension.

The Board finds that an examination is needed to determine 
whether the veteran's hypertension is related to his active 
service or to a service-connected disability.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4) (2006).  To date, service 
connection has been established for PTSD; residuals of 
gunshot wounds to the pelvis, left ileum, and muscle groups 
XVII and XIX; tender scar crest of ileum; and 
pseudofolliculitis barbae.

Hepatitis C

Service medical records reflect complaints of epigastric 
tenderness and pain in January 1974.  The examiner noted both 
viral gastroenteritis and (questionable) early hepatitis.  
The veteran was subsequently treated for bowel obstruction 
secondary to adhesions from gunshot wounds.  

VA hospital records include a diagnosis of positive hepatitis 
C in August 1997.  At that time, the veteran admitted to 
intravenous drug use and shared needles.

Under these circumstances, the Board finds that an 
examination is needed to obtain an informed medical opinion 
as to the likely etiology of the veteran's current hepatitis 
C, to include whether the initial onset occurred during 
service or if the disease is otherwise related to his active 
service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) 
(2006).  

Accordingly, these matters are hereby REMANDED, for the 
following actions:

1.  Contact the veteran to obtain names 
and addresses of all medical care 
providers who treated the veteran for 
hypertension and for hepatitis C, since 
September 2006.  After securing any 
necessary release(s), obtain these 
records for inclusion in the veteran's 
claims file.

2.  Afford the veteran an appropriate VA 
examination to determine the etiology of 
any current hypertension.  The claims 
file must be made available to the 
examiner for review. 

The examiner should opine as to whether 
it is at least as likely as not 
(50 percent probability or more) that any 
current hypertension had its onset in 
service or is otherwise the result of 
disease or injury during service, to 
specifically include stress and anxiety 
as reported by the veteran.  The examiner 
should also opine as to whether it is at 
least as likely as not (50 percent 
probability or more) that the veteran's 
service-connected PTSD, or any other 
service-connected disability, caused or 
increased the veteran's hypertension.  
The examiner should provide a rationale 
for the opinions expressed.

3.  Afford the veteran a VA examination 
to identify all current disability 
underlying the veteran's current 
complaints of hepatitis C and the likely 
etiology of the disease.  The claims file 
must be made available to the examiner 
for review.  

The examiner is requested to determine 
whether it is at least as likely as not 
(50 percent probability or more) that any 
such disability either had its onset in 
service, or is the result of disease or 
injury incurred or aggravated during 
service, to specifically include the in-
service episodes of epigastric tenderness 
and pain in January 1974.  If other 
causes are more likely, those should be 
noted.  Specifically, the examiner should 
opine as to whether it is at least as 
likely as not that the veteran's current 
hepatitis C is a result of the veteran's 
own willful misconduct or abuse of 
alcohol or drugs.  The examiner should 
provide a rationale for the opinions 
expressed.

4.  If the veteran fails to report to any 
scheduled examination, the RO or AMC 
should obtain and associate with the 
record a dated copy of any notice to the 
veteran of the date and time of the 
examination sent to the veteran by the 
pertinent VA medical facility.  

5.  After completing the requested 
actions, the RO or AMC should 
readjudicate the claims on appeal.  If 
the benefits sought remain denied, the RO 
or AMC should furnish a supplemental 
statement of the case (SSOC), before 
returning the case to the Board, if 
otherwise in order.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).




______________________________________________
HEATHER J. HARTER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


